IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-76,751



                     EX PARTE CODI ALLEN FARROW, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2009CR7764A IN THE 437TH DISTRICT COURT
                            FROM BEXAR COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of six counts of

deadly conduct and sentenced to eight years’ imprisonment for each count. He did not appeal his

conviction.

       Applicant contends that his plea was involuntary because counsel incorrectly advised him

that he would be eligible for shock probation after sentencing. Applicant alleges that he would not

have pleaded guilty had he known that his plea agreement rendered him ineligible for “shock
                                                                                                   2

probation.” TEX . CODE CRIM . PROC. art. 42.12 §§ 6(a), 3g(a)(2).

       Trial counsel appeared in open court and gave a statement responding to Applicant’s

allegations. Based on trial counsel’s statement and the record, the trial court determined that

Applicant’s pleas were involuntary. Applicant is entitled to relief. Ex parte Moody, 991 S.W.2d 856,

857-858 (Tex. Crim. App. 1999); Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgments in Cause No. 2009CR7764A in the 437th Judicial District

Court of Bexar County are set aside, and Applicant is remanded to the custody of the sheriff of Bexar

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 21, 2012
Do Not Publish